 

Case 3:21-cr-00261-KM Document1 Filed 09/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv.

Docket No. 3:CR-21-

WILLIAM BARNETT,

Defendant

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE

Possessing Contraband in Prison
[18 U.S.C. § 1791(a)(2)]

On or about June 30, 2021, within the Middle District of
Pennsylvania, the defendant,
WILLIAM BARNETT,
an inmate of Schuylkill FCI, a federal correctional facility, knowingly

possessed a prohibited object, to wit, a black in color cellular phone.
 

Case 3:21-cr-00261-KM Document1 Filed 09/09/21 Page 2 of 2

All in violation of Title 18, United States Code, Sections 1791(a)(2)

and 1791(b)(4).

Dated:

“F-Z\

BRUCE D. BRANDLER
ACTING UNITED STATES ATTORNEY

Faw
By: Todd K. Hinkley
Assistant United States Attorney

 
